Ex #4

a

Case 1:21-cv-01504-ELH Document1-1 Filed 06/17/21 Page 1 of17

June 4, 2021

SHEILA

WALKER MEWS APARTMENTS
6225 YORK RD

BALTIMORE, MD 21212

Dear SHEILA,

Lar writing in response to the Notice to Quit I received on 5/25/21. Pursuant to the Residential
Lease Agreement, I am filing this grievance letter disputing the Notice.

An Affidavit of Specific Negative Averment, along with the attached enclosures, was sent
certified mail and hand delivered to your office. A copy of the Affidavit and the enclosures are
attached to this letter. In this Affidavit, you were requested to provide proof of claim. under
penalty of perjury. rebutting the claims made in the Affidavit pertaining to the Notice to Quit.
Based on the time limit elapsing without receiving proof of claim under penalty of perjury, and
the principles of res judicata and stare decisis, I believe no such proof of claim exisis-

For the following reasons, 1 of requesting that Walker Mews Apartments rescind the Noiice to

Quit

Thank you for your time and consideration in this matter.

Sincerely. ,
2 prt ‘s i
“A fe

ia

a 7

JOHNNY MASON
6225 YORK RD #N418
BALTIMORE, MD 21712
Ex Ff

Case 1:21-cv-01504-ELH Document 1-1 Filed 06/17/21 Page 2 of 17

Example Affidavit of Specific Negative Averment

NON-NEGOTIABLE NON-TRANSFERABLE THIS IS A PRIVATE MATTER TITLE OF
ORIGIN

This is a permanent legal document and remains the property of the Authorized
Representative and may not be reproduced without prior written permission of
Authorized Representative.

notice to the agent is notice to the principal; notice to the principal is notice to the
agents - ,

herein claimed, declared, expressed, and stated as true, correct, complete and not
misleading

Non-negotiable
By special appearance
Restricted jurisdiction

State of Maryland }
} ss.
County of Baltimore )

From Secured Party/Authorized Representative:
C/O 6225 York Road #N418

Baltimore [21212]

Maryland

Secured Party

For Respondent:

SHEILA

WALKER MEWS APARTMENTS
6225 YORK RD

BALTIMORE, MARYLAND 21212

Sent by: United States Post Office Certified Mail No. 7020 1810
0001 3599 0954 Re: Case Na, N418, i.e. “Alleged Case”

AFFIDAVIT OF SPECIFIC NEGATIVE AVERMENT

From the soil of Maryland the undersigned Affiant, Kaleab Ka Anpu El, one living, breathing,
flesh-and-blood being, hereinafter “Secured Party,” appearing in restricted jurisdiction in
proper capacity with unlimited liability, possessing undiminished standing in law, as a
sovereign, spiritually autonomous, sentient Man with free will, unalienable rights, and
unalloyed authority for uphoiding said rights, and beneficiary by blood, birth, innate being,
and descent of Original Jurisdiction defined and secured in law by the eternal Covenant of
Secured Party with the Creator, in accord with guarantees secured, inter alia, by the
Unanimous Declaration, i.e. “Declaration of Independence,” 1776, and in accordance with
Secured Party’s sincerely held spiritual convictions and creed, does herewith solemnly
swear, declare, and state that:

1. Secured Party can competently state the matters set forth herewith.

2. Secured Party has persona! knowledge of the facts stated herein.

Example Affidavit of Specific Negative Averment Page 1 of 8
Case 1:21-cv-01504-ELH Document 1-1 Filed 06/17/21 Page 3 of 17

3. All the facts stated herein are true, correct, complete, and certain, admissible as
evidence, not misleading, and if testifying Secured Party can so state.
Plain Statement of Facts
4. This AFFIDAVIT OF SPECIFIC NEGATIVE AVERMENT, hereinafter “ASNA,” constitutes a
“specific negative averment” [in accord with 28 USC Federal Rules of Civil Procedure Rule
9(a)] re alleged “Case Number: N418,” hereinafter “Alleged Case.”

5. Secured Party executes ANSA solely as authorized representative of KALEAB KA ANPU EL.
Secured Party is not now, nor may Secured Party be construed as being, an
accommodation party, nor a surety, for KALEAB KA ANPU EL, nor for any derivative, nor
for any orthographic variation, of said name, nor for any other juristic person, and is
indemnified and-held harmless by Purported KALEAB KA ANPU EL in Commercial
Security Agreement No. 70060100000108504488-231492638 SA dated the
‘Twenty-Seventh Day of the First Month in the year of Our Lord Two Thousand Seventeen,
hereinafter “SA,” from and against any and all claims, debts, legal actions, citations,
orders, warrants, judgments, awards, demands, liabilities, losses, depositions,
summonses, lawsuits, costs, fines, liens, levies, penalties, damages—including direct,
liquidated, consequential, incidentai, and otherwise— interests, and expenses
whatsoever, both absolute and contingent, as are due and as might become due, now
existing and as might hereafter arise, and as might be suffered by, incurred by, and
imposed on KALEAB KA ANPU EL for any reason, purpose, and cause whatsoever. Copy of
SA is attached herewith, made fully part hereof, and incorporated herein by reference as
Attachment A.

6. As an existential, sentient, biological, spiritually autonomous Man, Secured Party:
a. Concurs with the spirit and alleged guarantees stated in and secured by the
Unanimous Declaration:
We hold these truths to be self-evident, that all men are created equal, that they are
endowed by their Creator with certain unalienable rights, that among these are life,
liberty and the pursuit of happiness. That to secure these rights, governments are
instituted among men, deriving their just powers from the consent of the governed,
that whenever any form of government becomes destructive of these ends, it is the
right of the people to alter or to abolish it, and to institute new government, laying
its foundation on such principles and organizing its powers in such form, as to them
shall seem most likely to effect their safety and happiness. ;

b. Is acting with rights granted by Life, i.e., given by the “Creator, " supra, and
upheld by all valid and just law;

c. Ts not, and may not be construed as being, a surety, nor an accommodation
party, for KALEAB KA ANPU EL; nor for any kind of juristic person, ens /egis;

d. Claims no rights, privileges, nor immunities under limited liability, and [per
42 USC § 1994] cannot be construed as functioning in limited fiability; e. Requires no
bond;

f. Notices all involved parties of Secured Party’s express non-consent for being

construed as consenting that Secured Party may in any manner be rendered bound
by any limited-liability proceeding;

g. Possesses a commercial and fiduciary interest in the subject matter of any
proceeding based upon any legal determination rendered by any person that Secured
Party is a defendant in any limited-fiability proceeding, e.g. Alleged Case;

Example Affidavit of Specific Negative Averment . Page 2 of 8
Case 1:21-cv-01504-ELH Document 1-1 Filed 06/17/21 Page 4 of 17

h. Possesses a commerciai and fiduciary interest in the subject matter of any
proceeding based upon any lega!} determination rendered by any person that KALEAB
KA ANPU EL is a defendant in any proceeding, e.g. Alleged Case.

7. Secured Party is neither a juristic person, legal fiction, entity, individual, organization,
association, voluntary association, joint-stock association, company, co-partnership, firm,
nor order, nor is Secured Party an organized society, incorporated society, society
aggregate, part of any aggregate, automatic aggregate, nor public utility aggregate.

8. Secured Party is not misrepresenting Kaleab Ka Anpu El and does not act in any manner
that diminishes the untimited-liability standing of Secured Party. I.e., Secured Party
neither grants, ratifies, bargains for, gifts, sells, options, nor donates any power of
appointment, special power of appointment, general power of appointment in trust, nor
any general franchise, special franchise, nor elective franchise of name, character, nor
Secured Party’s living body for any reason, such as for any consideration, option, opting,
promise, implied promise, successive promises, agreement, presumed agreement,
fiction, forbearance, grace, creation, modification of legal relation, destruction of legal
relation, title, titles, nor for any return promise, bargained for and given in exchange for
a promise, privilege, benefit, reciprocity, nor any future interest, nor for any other
purpose,

9. Secured Party neither consents nor assents that Secured Party is bound by:
a. Any presumption that Secured Party is other than an actual, biological, and
spiritual being with undiminished standing in Jaw and sovereign character,
b. Any actions by anyone on the basis of fictions;

c. Any actions by anyone on the basis of frauds;

d. The terms and conditions of any unrevealed agreement;

e. The terms and conditions of any unrevealed express contract;

f. The terms and conditions of any unrevealed implied contract;

g. The terms and conditions of any unrevealed constructive contract;

h. The terms and conditions of any alleged contract that is not executed by affidavit
sworn true, correct, and complete and does not satisfy all the requisites of
contract law for valid contract;

i. Any unrevealed presumption of law;

j. Any unrevealed presumption of fact;

k. Any silent judicial notice;

1.

Any presumption of authority for acting against Secured Party on the basis of any
alleged war powers, state of emergency, law of necessity, and the like.

10. The correct parties concerning any alleged dispute must be accurately and legally
identified and appear in court before any proceeding may commence, inasmuch as
otherwise ambiguity prevails and no way exists for knowing who is involved with whom,
nor the nature of any such alleged involvement, rendering said proceeding and all
matters connected therewith and pertaining thereto void for vagueness as per 46 AmJur
2d, Judgments:

100 Parties. A judgment should identify the parties for and against whom it is rendered,

with such certainty that it may be readily enforced, and a judgment which does not do so
may be regarded as void for uncertainty....

Example Affidavit of Specific Negative Averment Page 3 of
Case 1:21-cv-01504-ELH Document 1-1 Filed 06/17/21 Page 5 of 17

11. Secured Party is unaware of the manner in which any of the below-named assemblages
of Jetters, hereinafter “Unidentified Entities,” is defined in law:
STATE OF MARYLAND

UNITED STATES

UNITED STATES OF AMERICA

uS

U.S.

USA

U.S.A.

US GOVERNMENT

UNITED STATES GOVERNMENT

THE GOVERNMENT OF THE UNITED STATES

THE PEOPLE OF THE STATE OF MARYLAND

THE BALTIMORE CITY DISTRICT OR CIRCUIT COURT

BROOH D. HAILU, ESQ.

SHEILA

WALKER MEWS APARTMENTS

STATE BAR OF MARYLAND

ALL BAR ASSOCIATIONS

ALL SUB-AGENCIES AND DIVESIONS OF THE ABOVE

12. Secured Party is unaware concerning whether any of the above-referenced Unidentified
Entities is legally established in any identifiable legal and commercial domicile, and is
unaware whether any particular Unidentified Entity is legally defined as a:

Living, breathing, sentient being;

Corporation;

Partnership;

Limited partnership;

General partnership;

Sole proprietorship;

Trust;

Estate;

Business;

‘Association;

Incorporated association;

Unincorporated association;

m. Other.

rat sem epoo ge

13. Until and unless Secured Party is presented with incontrovertible proof otherwise,
Secured Party denies that any Unidentified Entity:

Exists;

Is proved on the record as existing;

Is legally defined on the record;

Is solvent:

Has “capacity to sue or be sued or...sue or be sued in representative capacity”;

Is appearing in court re Alleged Case;

Can appear in court re Alleged Case;

Is bound by any bona fide, enforceable contract with any other alleged party re

Alleged Case.

yo mr ano®

Example Affidavit of Specific Negative Averment Page 4 of 8
 

14.

Case 1:21-cv-01504-ELH Document 1-1 Filed 06/17/21 Page 6 of 17

Until and unless Secured Party is presented with incontrovertible proof otherwise,

Secured Party asserts for and on the record that the fictitious business name Tradename
Trademark, i.e., KALEAB KA ANPU EL and every derivative and orthographic :variation of
‘“KALEAB KA ANPU EL:

15.

16.

17.

18,

a. Is bankrupt; —

b. May neither sue nor be sued;

c. Is neither a party capable of appearing in court nor a party bound by any
contractual relationship with any Unidentified Entity.

Based upon the above-referenced bankrupt and civilly dead status of KALEAB KA ANPU
EL, no party nor person may proceed in any manner against KALEAB KA ANPU EL, nor
against any derivative nor orthographic variation of KALEAB KA ANPU EL, for want of
any capacity for stating a claim upon which relief can.be granted.

Secured Party further states and asserts for the record that:

a, Neither Kaleab Ka Anpu El, nor any derivative nor orthographic variation of
Kaleab Ka Anpu El, is the alleged defendant in Alleged Case;

b. Neither KALEAB KA ANPU EL, nor any derivative nor orthographic variation of

_ KALEAB KA ANPU EL, is the alleged defendant in Alleged Case;

c. Secured Party does not consent that any proceedings of any kind may transpire
involving the use of either of the above-referenced names, i.e., neither Kaleab Ka
Anpu El nor KALEAB KA ANPU EL, nor any derivatives nor orthographic variations -
of said names, in the absence of proof by every involved party re Alleged Case of
each and every element alleged herein, and proof of the existence of full
disclosure, mutual good faith, free consent, capacity for contracting, capacity for
suing and being sued, as well as proof of the absence of fraud, duress, malice,
undue influence, mistake, valuable consideration exchanged, and every other
element of contract law that is essential for forming a valid, bona fide contract
enforceable at law;

d. Secured Party may not be construed as being involved in an imaginary dispute
between non-existent and non-appearing entities;

e. No Unidentified Entity possesses, nor can possess, jurisdiction over Secured
Party, nor Secured Party’s property, nor Secured Party’s rights, and the issue of
jurisdiction cannot be waived;

f. The record must be corrected re this matter immediately;

g. All parties whatsoever are estopped henceforth from acting against any of
Secured Party’s rights and property in any manner re Alleged Case.

Secured Party’s unlimited commercial liability is a genuine material fact that must be
resolved before any proceedings of any kind may transpire that purportedly involves
Secured Party, and which bars al! capacity for construing that Secured Party is bound by
any summary judicial processes re Alleged Case. ,

Secured Party does not accept, does not enter into contract with, does not consent, and
does not assent concerning being regarded as participatory within, cannot be lawfully
considered as contractually bound by, and expressly renounces, disavows, and
repudiates any and every presumption that any nexus exists between Secured Party
and any Unidentified Entity, nor any principal, agency, sub-function, municipal
corporation, branch, section, department, division, agent, officer, official,
representative, employee, nor any actor thereof. ;

’ Example Affidavit of Specific Negative Averment Page 5 of 8
 

Case 1:21-cv-01504-ELH Document 1-1 Filed 06/17/21 Page 7 of 17

19. Secured Party further states and alleges for the record that, if Alleged Case is deemed
as being a civi! matter, each and every one of the following essential elernents must be
established on the record and provided Secured Party by each and every alleging party,
by means of affidavit sworn true, correct, and complete, in compliance with all terms,
conditions, restrictions, requirements, demands, and criteria of ASNA, establishing on
the record:

@.

b,

The underlying contract in dispute, entered into by ali interested parties sworn
true, correct, and complete;

Identification with particularity of the terms and conditions of the disputed
contract concerning which Secured Party is allegedly in default;

All commercial paperwork, bookkeeping, and accounting substantiating every
allegation, executed under affidavit sworn true, correct, and complete by parties
staking defined commercial liability on the validity, veracity, accuracy, relevance,
and verifiability of each and every assertion made by each particular affiant;
Identification with particularity of all creditors concerning whom Secured Party
altegedly owes a defined sum certain amount of money based on Secured Party’s
alleged default on the foundationai contract in dispute;

An itemization of parties concerning whom Secured Party must allegedly render
corresponding specific performance based on Secured Party’s. alleged default on
the foundational contract in dispute;

The remedy and relief sought, defined with particularity;

_ Proof of each alleging party’s authorization for acting against Secured Party on

the basis of Secured Party's alleged default on the foundational contract in
dispute. ‘

20. Any criminal action against Secured Party must be instigated by affidavit sworn true,
correct, and complete in compliance with ail terms, conditions, restrictions,
requirements, demands, and criteria of ASNA and establishing on the record:

a.

om

an

h.

The appearance, existence, legal identity, address, legal domicile, commercial
domicile, jurisdiction, and contractual nexus with Secured Party of every aileged
interested party;

Every allegation, remedy, and relief sought, defined with particularity, supported
and substantiated by affidavit sworn true, correct, and complete;

. Proof of lawful personam jurisdiction over Secured Party;
. Proof of any involved court’s lawful subject matter jurisdiction;
. Charging affidavits re every allegation and party alleging wrongdoing against

Secured Party, sworn true, correct, and complete;
Verified warrants of probable cause executed upon affidavits sworn true, correct,
and complete;

. Complete and valid commercial paperwork, executed by affidavit sworn true,

correct, and complete, “particularly describing the place to be searched, and the
persons or things to be seized,” as purportedly mandated by the Fourth Article of
Amendment, “Fourth Amendment,” of the Constitution of the United States of
America, 1787, Bill of Rights, 1781, and the Constitution of the State of Maryland;
Proof of the alleging party’s authorization for acting against Secured Party.

21. Any aspect of ASNA that is “construed” in any manner other than in accordance with the
import and significance intended by Secured Party herewith is null and void and of no
force and effect. Secured Party intends that the meaning of words used herein accord

Example Affidavit of Specific Negative Averment Page 6 of 8
wm ee een nee

eS ee

were eee ae ee te en ee Te ee ee

22.

23.

24,

Case 1:21-cv-01504-ELH Document 1-1 Filed 06/17/21 Page 8 of 17

with common usage and be acted upon in accordance with Secured Party’s declarations
and intent and not per the intent of any other being, as per the maxim of jaw, “It is to
the intention that all law applies.” All disputes arising concerning the intent, import, and
significance of any terms and conditions of ASNA must be resolved by requesting that
Secured Party provide, by affidavit, clarification of any aspect that is “construed” as
other than the meaning and intent of Secured Party as set forth herein. Any such
requester must define with particularity every word and phrase used in said requester’s
request. All burden of proof validating any matter construed other than as Secured
Party asserts herein falls on the party acting against Secured Party.

Secured Party herewith provides notice of Secured Party’s specific negative averment,
non-consent, and non-assent concerning every presumption that Secured Party is in any
manner contractually bound by any alleged terms, conditions, consequences, and
ramifications of any alleged contract, agreement, law form, and jurisdiction connected

“with:

a. United States, 1871, State of Maryland, and any principal, agent, officer, official,
representative, employee, actor, assignee, real party in interest, and real party of
interest thereof;

b. Being legally and politically regarded as a “citizen of the United States” as
referenced in the so-called Fourteenth Amendment of the Constitution of the
United States;

c. Being regarded as a co-trustee of any cestui que trust as might allegedly exist,
inter alia, on any basis such as:

i. Creation of the corporate United States, as originally chartered by the

Legislative Act of February 21, 1871, Forty-first Congress, Session II, Chapter 62,

page 419; —

ii. The creation of State of Maryland;

iti. Being regarded as a “citizen of the United States” as referenced in the 14th

Amendment of the Constitution of the Untied States;

iv. Alleged existence and operation of the above-referenced General

Partnership between Maryland Republic, and State of Maryland.

d. Being regarded as a slave;

- e. Being regarded as an enemy;

’ —. Being regarded as a surety for any juristic person.
In the absence of knowledge, scienter, concerning the below-enumerated unknown
elements, Secured Party cannot competently and justly participate in any proceeding
whatsoever re Alleged Case:

a. The jurisdiction of law re Aleged Case;

b. The jurisdiction of the alleged court, i.e. "BALTIMORE CITY DISTRICT OR CIRCUIT

COURT”;

Whether Alleged Case is a proceeding in time of peace;

Whether Alleged Case is a proceeding in time of war;

Whether Secured Party is regarded as an enemy;

Whether commerce may be permitted between belligerents;

Whether the alleged parties re Alleged Case are of well-meaning intent;
Nurnerous other elernents that must be disclosed, known, and understood for the
occurrence of a sane, lawful, and just proceeding.

mame an

Inasmuch as the law cannot compel impossibilities, Secured Party may not be compelled
into participating in any proceeding that may possess a hidden agenda that might

Example Affidavit of Specific Negative Averment _ Page 7 of S
ence fee OM mentee =

25.

26.

2/.

Case 1:21-cv-01504-ELH Document 1-1 Filed 06/17/21 Page 9 of 17

- damage Secured Party's “unalienable rights,” i.e., the “life, liberty and pursuit of

happiness” with which Secured Party is “endowed” by Secured Party's “Creator,” and
Secured Party cannot be regarded as bound by any alleged agreement that is not
founded on good faith, mutual free consent, genuine meeting of the minds, absence of
fraud, malice, duress, undue influence, and mistake, with identified lawful object and
bona fide valuable consideration pledged by the parties involved in any alleged contract.

Any rebuttal of ASNA by Respondent must be executed in the manner of ASNA, using
Respondent’s Christian name for signature, executed true, correct, and complete, in red
ink, with red-ink thumbprint of Respondent’s right hand, and delivered so that Secured
Party receives the rebuttal within one (1) day of receipt of Respondent's receipt of
ASNA.

In the event Secured Party receives no rebuttal of ASNA from Respondent within the
above-stipulated time period of one (1) day, Respondent’s default is established on the
record signifying Respondent's confession and consent of judgment that Respondent
concurs with every provision and specific negative averment in ASNA and is devoid of
any valid claim whatsoever against any interests of Secured Party.

All statements and demands made herein are established for and on the record of any
court, legal proceeding, commercial involvement, and any other undertaking that might
be involved with the subject matter contained herein.

hw .
Verification

28. The undersigned affiant, Kaleab Ka Anpu Ef, i.e. “Secured Party,” does herewith
assert and declare on Secured Party’s unlimited liability that Secured Party executes
ASNA with sincere intent, that Secured Party can competently state the matters set
forth herein, that the contents are true, correct, and complete in accordance with
Secured Party’s knowledge, understanding, and sincerely held spiritual convictions
and creed. Mg

Autograph: 4 ok

opyPae h
’ __ rc Lo oe ~
Autograph of Kaleab 4 Anpu El, living principal -

Enclosures/Attachments:

 

 

 

Attachment A: Commercial Security Agreement : Balk | x foo ee
Attachment 8: UCC-1 Financing Statement #170425-1371000 Ana N
Attachment C: Copy of Notice noted “Accepted for Value" WAND K. YADAVA °
: N@tary Public a
Stat
State of Maryland } ate of Maryland

My Commission Expj agp be
yss  Jurat PIES efats

County of Baltimore

Sphscribed and sworn to before this agent. Pirttrtss #. Ap AVSY_. a notary public in and for the County of Baltimore, State of
Marviand, on this ih day of LAT , 202] by Kaleab Ka Anpu Bt: who proved to this agent on
the basis of satisfactory evidence that Kaleab Ka Anpu El executes the within document. and swears. states. and declares that Kaleab
Ka Anpu El autographs said within document in capacity of being the living principal. attorney in fact. and authorized representative
for the registered trade-names‘trademarks, KALEAB KA ANPU ELTM. [KALEAB KA ANPU EL}TM,

{KA ANPU EL: KALEAB DIEDJIML, and any and ail orthographic variations thereof.

Example Affidavit of Specific Negative Averment Page 8 of S
Case 1:21-cv-01504-ELH Document 1-1 Filed 06/17/21 Page 10 of 17

Commercial Security Agreement # 70060100000108504488-23 1492638 SA

This non-negotiable and non- transferable Security Aereement supplements and controls previous such agrcements between the same
Parties, and is made and entered this a7 day of Jayde. 77 2017 by and between WILLIE LIGHTS Y IIE hereinafter “Debtor”
(VIRGINIA Certificate of Live Birth # 145-87-063437 and Organization # XXX-XX-XXXX), and Kale’ab Died Ka Anpu Et hereinafter
“Secured Party”, Creditor Identification #23 1492638. The Parties acknowledge they agree to be bound by the terms of this Commercial
Security Agreement and are identified as follows:

DEBTOR: SECURED PARTY:
WILLIE Kale’ab Died
LIGHTSY Ii, a Legal Entity Ka Anpu El, a Male
oe 1800 East
1300 East Northen ~
Northem Pkwy Pinvy Suite
Suite 28046. clo 28046
Baltimore , Baltimo .
. | Maryland «= 21239 ie, Maryland 21239
231-49. : 231492
Organization Number: 2638 ~ Employer Identification Number: 638
AGREEMENT

NOW, THEREFORE, the Parties agree as follows:

Debtor hereby grants Secured Party, who deems himself insecure, a secutity interest in the Collateral described generally herein or
specifically on attached Schedule(s), hereinafter referred to as “Collateral”, to secure all Debtor’s property, as well as all income from
every source, and ail direct and indizect, absolute or contingent, duc or to become duc, now existing or hereafter arising, presumed or
actual, parol or expressed public indebtedness and liabilities heid by Debtor, to Secured Party in consideration for Secured Party providing
certain things and accommodations for Debtor including, but not limited to:

1. the Secured Party constituting the.source, initial description, origin, substance, labor, sentient existence, exercise of faculties
for, and being the basis from which the existence of the Debtor was derived, and the basis upon which the Debtor is able to act
as an agent to interact, contract, and exchange goods, services, obligations, and liabilities in commerce with other artificial
entities, and is able to function as a transmitting utility through traffic, i.e. serving as a pipeline for the transmission of goods,
services, chattel property, and papers in commercial activity;

2. ihe Secured Party signing by accommodation as the authorized representative of the Debtor, without immediate
consideration, for the Debtor, in all cases whatsoever where the signature of the Debtor is, will or has been required, will
retain the right to make sufficient claims to secure such indebtedness until satisfied in whole;

3. the Secured Party issuing a binding commitment to extend credit or to extend immediately available credit, whether or
not drawn upon and whether or not reirobursed in the event of difficulties in collection; and
4, the Secured Party providing the security for payment of ali sums due or owing, or to become due or owing, by the Debtor on

every public contract entered by the Debtor.

Debtor declares it is a legal entity recognized as such, and hes rights and privileges recognized under the laws of the United States, as has
been thecase since its creation in 1987. Ail legal means io protect the sccurily interest being established by this Agreement, nunc pro tunc
from October 7, 1987, will be used by the Debtor when necessary; and all support needed by the Secured Party to protect his security
interest in the collateral identified herein, will be provided by the Debtor.

Execution of this Security Agreement incorporates 2 promise that the Debtor will execute such commercial forms, including but not limited
to such Financing Statements as may be necessary, to assure the Secured Party’s interest is perfected. The security interest established by
this Agreement will continue until the Secured Party is relieved of all liability associated with said services provided to the Debtor, and
‘until all owing and due consideration to the Secured Party has been delivered, regardless of whether the Collateral identified in this
Agreement is in the possession of the Debtor or the Secured Party.

Debtor warrants that Secured Party’s claim against the Collateral is enforceable according to the terms and conditions expressed theremi,
and according to all applicable Jaws promulgated for the putpose of protecting the interests of a creditor against a debtor, Debtor aiso
warrants that it holds good and marketable title to the Collateral, free and clear of all actual and lawful liens and eneumbrances except for
the interest established herein, and except for such substantial interest as may have heen privately established by agreement of the parties
with full attention to the elements necessary to establish a valid contract under international contract law. Public encumbrances belonging
to the Debtor, against the Collateral, shall remain secondary to this Agreement, unless registered prior fo the registration of Secured Party’s
interest in the same Collateral, as is well-established in international commercial law. Debtor specifically authorizes Secared Party to file
such legal notices as he deems necessary to secure his interest in the collateral.

For valuable consideration, Debtor hereby expressly agrees and covenants, without benefit of discussion, and without division, that Debtor
holds harmless and undertakes the indemnification of Secured Party, nunc pro tunc October 7, 1987, from and against any and all claims,
legal actions, orders, warrants, judgments, demands, liabilities, losses, depositions, summonses, lawsuits, costs, fines, fiens, levies,
penalties, damages, interests, and expenses whatsoever, both absolute and contingent, as

Private and non-negotiable between the parties Page i of 4

he re wots ame
Case 1:21-cv-01504-ELH Document 1-1 Filed 06/17/21 Page 11 of 17

are dee and as might become due, now existing and as might hereafter arise, and as might be suffered/incurred by, as well as imposed on
Debtor for any reason, purpose and cause whatsoever.

GENERAL PROVISIONS

Possession of Collateral: Collateral or evidence of Collateral miay remain in the possession of the Debtor, to be kept at the address given in
this Agreement by the Debtor or such other place(s) approved by Secured Party, and notice of changes in location must he made to the
Secured Party within ten (10) days of such relocation. Debtor agrees not to otherwise remove the Collateral except as is expected in the
ordinary course of business, including sale of inventory, exchange, and other acceptable reasons for removal. When in doubt as to the legal
ramifications for relocation, Debtor agrees to acquire prior written authorization from the Securéd Party. Debtor may possess all tangible
personal property included im Collateral, and have beneficial use of all other Collateral, and may use it in any lawful manner not
inconsistent with this Agreement, except that Debtor’s right to possession and beneficial use may also apply to Collateral that is in the
possession of the Secured Party if such possession is required by law to perfect Secured Party’s interest in such Collateral, If Secured Party,
at any time, has possession of any part of the Collateral, whether before or after an Event of Default, Secured Party shall be deemed to have
exercised reasonable care in the custody and preservation of the Collateral, if Secured Party takes such action for that purpose as deemed
appropriate by the Secured Party under the circumstances.

Proceeds and Products from Collateral: Uniess waived by Secured Party, atl proceeds and products from the disposition af the Collateral,
for whatever reason, shall be held in trust for Secured Party and shall not be commingled with any other accounts or funds without the
consent of the Secured Party. Notice of such proceeds shall be delivered to Secured Party immediately upon receipt. Except for inventory
sald or accounts collected in the ordinary course of Debtor’s public business, Debtor agrees not to scll, offer to sell, or otherwise transfer or
dispose of the Collateral, nor to pledge, mortgage, encumber, or otherwise permit the Collateral to be subject to a lien, security interest,
encumbrance, or charge, other than the security interested established by this Agreement, without the prior written consent of the Secured
Party.

Maintenance of Collateral: Debtor agrees to maintain all tangible Collateral in good condition and repair, and not to commit or permit
damage to or destruction of the Collateral or any part of the Collateral. Secured Party and his designated representatives and agents shall
have the tight at all reasonable times to examine, inspect, and audit the Collateral wherever located. Debtor shall immiediately notify
Secured Party of all cases involving the return, rejection, repossession, loss, or damage of or to the Collateral; of all requests for credit or
adjustment of Collateral, or dispute(s} arising with respect to the Collateral; and generally of all happenings and events affecting the -
Collateral or the value or the amount of fhe Collateral.

Compliance with Law: Debtor shalt comply promptly with all laws, ordinances, and regulations of all governmental authorities applicable
to the production, disposition, or use of the Collateral. Debtor may contest in good faith any such law, ordinance, or regulation without
compliance during 2 proceeding, including appropriate appeals, so long as Secured Party’s interest in the Collateral, in Secured Party’s
opinion, is not jeopardized. Secured Party may, at his option, intervene in any situation that appears to place the Collateral in jeopardy.
Public Disputes: Debtor agrees to pay all applicable taxes, assessments and liens upon the Collateral when due, provided that such taxes,
assessments and liens are proved to be superior to the lawful claim established by this Agreement and subsequently perfected by the
Secured Party by appropriate registration, Ip the event Debtor elects to dispute such taxes, assessments and liens, Secured Party’s interest
must be protected at all times, st the sole opinion of the Secured Party, who may, at his option, imervene in any situation that appears to
jeopardize Secured Party’s interest in the Collateral, Debtor may elect to continue pursuit of dispute of such taxes, assessments, and liens,
only upon production of a surety bond by public claimant(s), in favor of the Secured Party, sufficient to protect Secured Party from loss,
including all costs and fees associated with such dispute. Should public judgment against the Debtor result from such dispute, Debtor
agrees to satisfy such judgement from its accounts established and managed by the United States or its subdivisions, agents, officers, or
affiliates, so as not to adversely affect the Secured Party’s interest ia the Collateral.

SUBORDINATION OF DEBTOR’S DEBTS TO SECURED PARTY

Providing Secured Party, subsequent to the execution of this Agreement, perfects his security interest m the Collateral by appropriate
registration, Debtor agrees that its indebtedness to the Secured Party, whether now existing or hereafter created, shall have priority over
unregistered claims that third parties may raise against Debtor or the Collateral, whether or not Debtor becomes insolvent. Debtor hereby
expressly subordinates any claim Debtor may have against Secured Party, upon any account whatsoever, to the claim Secured Party has or
will have against the Debtor.

If Secured Party so requests, all notes or credit agreements now or hereafter established evidencing debts or obligation of Debtor to third
parties, shail be marked with a legend that the same are subject to this Agreement and shall be delivered to Secured Party. Debtor agrees,
and Secured Party hereby is authorized, in the name of the Debtor, to execute and fle such
Private and non-nepotiable between the parties Page 2- of 4
WELLIE . _Kale’ab Died
DEBTOR: LIGHTSY i Secured Party: Ka Anpu El
Case 1:21-cv-01504-ELH Document 1-1 Filed 06/17/21 Page 12 of 17

,

financing statements and other commercial statements, as Secured Party deems necessary or appropriate to perfect, préserve, and enforce
his rights under this Agreement.
DEFAULT

The following shail constitute Event(s) of Default hereunder:

1. failure by the Debtor to pay a debt secured hereby when due;

2. failure by the Debtor to perform an obligation secured hereby when required to be performed;

3. breach by the Debtor of a warranty contained in this Agreement:

4, evidence that a statement, warranty, or representation made or implied in this Agreement by Debtor, is false or misleading
in any material respect, cither now or at the time made or furnished;
evidence that this Agreement or a document of title is void or ineffective;
dissolution or termination of Debtor's existence as a legal entity, the insolvency of Debtor, the appointment of a receiver
for ail or. any portion of Debtor’s property, an assignment for the benefit of public creditors, or the commencement of
proceedings undér bankruptcy or insolvency laws by or against Debtor; ,

7. commencement of foreclosure, whether by action of a tribunal, self-help, repossession, or other method, bya creditor of Debtor
against the Collateral;

& garnishment of Debtor’s deposit accounts or employment.

ia

Cure of Default: If a fault or dishonor under this Agreement is curable through an account held by Debtor but managed by the United States
or one of its subdivisions, agents, officers, or affiliates, such fault or dishonor may be cured by the Debtor with authorization by Secured
Party; and upon advice by the fiduciary that the fault or dishonor has been cured, no Event.of Default will have eccurred. A dishonor urider
this Agreement, initiated by third party intervention, will not cause a default if such intervention is challenged by Debtor by its good faith
effort to confirm or disprove the validity-or reasonableness of a public claim which is the basis of the public creditor’s proceeding; but
Debtor must, in that event, deposit such surety with Secured Party as is necessary to indemnify the Secured Party from loss.

- Acceleration: In the Event.of Default, Secured Party may declare the entire indebtedness, immediately duc and payable without notice.
Liquidation of Collateral: In the Event of Default, Secured Party shall have full power to privately or publicly sell, lease, transfer, or
otherwise deal with the Collateral or proceeds or products therefrom, in his own name or in the name of the Debtor. Ail expenses related to

the Hquidation of Collateral shall become a part of the Debtor’s indebtedness. Secured Party may, at his discretion, transfer part or all of
the Collateral to his own name or to the name of his nominee.

Rights and Remedies: The Secured Party shall have all the rights and remedies of a secured creditor under the provisions of the Uniform
Commercial Code as it has been adopted in the State where part or all of the Collateral is located or presumed to be tocated, including but
not limited to, the right to proceed with self-help with or without a public court or tribunal. Rights and remedies available to. Secured Party
may be exercised singularly or jointly and in all venues and jurisdictions concurrently at the sole discretion of the Secured Party.

MISCELLANEGUS PROVISIONS

Amendments: This Agreement, together with all related documents, present and future, constitutes the entire understanding and agreement
of the Parties as to the matters set forth in this Agreement. No alteration of or amendment to this Agrecment shall be effective unless
expressed in writing and signed by both Parties.

Applicable Law: The governing law of this Agreement is the agrcement of the Parties, supported by the Uniform Commercial Code as
adopted by the legislature of the State of Maryland, international contract law, the unwritten Law Merchant as practiced before the Uniform
Commercial Code was promulgated, and applicabic maxims of law. ‘

Expenses: Debtor agrees to pay upon demand, from such accounts as Debtor may have, all Secured Party’s costs and expenses, including
reasonable attomey’s fees and other expenses incurred by the Secured Party to defend or enforce the provisions of this Agreement.

indebtedness: The word “indebtedness” means the indebtedness evidenced by this Agreement as a claim against the Debtor and all its
present and future possessions identified in this Agreement as Collateral and all public obligations, debts and liabilities ascribed to Debtor
through its contracts and agreements, whether expressed or implied, known or unknown, or actual or constructive, that are. with the United
States or its subdivisions, agents, officers, affiliates or other public entities; and all claims made by Secured Party against Debtor, whether
existing now or in the future, whether they are voluntary or involuntary, due or dot due, direct or indirect, absolute or contingent, liquidated
or unliquidated, regardless of whether Debtor is or may be Liable individually or jointly, or is oblipated as, or beneficiary of, a surety or
accommodation party. . .

Private and non-negotiable between the parties Page 3. of 4
WILLIE _Kale’ab Djed
DEBTOR: LIGHTSY Hi Secured Party: . Ka Anpu El
Case 1:21-cv-01504-ELH Document 1-1 Filed 06/17/21 Page 13 of 17

Related Documents: The phrase “related documents” means all promissory notes, credit agreements, loan agreements, guaranties, security
agreements, mortgages, deeds of trust, applications, accounts, licenses, policies, permits, identification cards, account cards, receipts,
forms, and ail other documents and instruments that Debtor or its surety has or will execute in connection with the Debtor’s total
indebtedness.

Notices: Except for revocation notices by Debtor, ali notices required to be given by either Party under this Agreement, shall be in writing
and shall be effective when actually delivered or when deposited with the United States post office or a nationally recognized courier
service, first class postage prepaid, addressed to the Party to whom the notice is to be given at the address shown on this Agreement or to
see other address as either Party may designate to the other in writing.

erability: If one or more provisions of this Agreement shall be held to be invalid or unenforceable for any reason, the remaining
Parniee shall continue to be valid and enforceable. If a court of competent jurisdiction finds that one or more provisions of this
Agreement are invalid or unenforceable, but that by Jimiting such provision(s) it would become valid or enfor¢eable, such provision(s)
shall be deemed to be written, construed, and enforced as so limited. In the event that such a finding and limitation canses damage or
hardship to cither Party, the Agreement shall be amended in a lawful manner to make all Parties whole.
Waiver of Contractual Right: The failure of either Party to enforce one or more provisions of this Agreement shall not be construed as a
waiver or limitation of that Party’s right to subsequently enforce and compel strict compliance with every provision of this Agreement.
Secured Party shall not be deemed to have waived rights under this Agreement unless such waiver is given in writing and signed by
Secured Party. No delay or omission.on the part of Secured Party in exercising a right shall operate as a waiver of such right or any other
Tight. A waiver by Secured Party of a provision of this Agreement shall not prejudice or constitute a waiver of. Secured Party’s right
otherwise to demand strict compliance with that provision or any other provision of this Agreement. No prior waiver by Secired Party, nor
any course of dealing between Secured Party and Debtor shall constitute a waiver of Secured Party’s rights or of Debtor's obligations under
this Apreement as to fiture transactions. Whenever the consent of Secured Party is required under this Apreemént, the granting of sich
consent by Secured Party in one instance shall not constitute consent over the whole. _
Ambiguities and Interpretation: Each Party acknowledges receipt of this Agreement, has had the opportunity to have counsel review this
Agreement and agrees that any rule of construction claiming ambiguities are to be resolved against the drafting Party and shall not apply in
the interpretation of this Agreement of its amendments. Ali statements in this instrument are important to the Parties. Misunderstandings
have been resolved prior to execution.
Authority to Represent: A signer of this Agreement on behalf of a legal entity certifies that he has the authority ta sign this Agreement and
that this transaction has been duly authorized by such entity.

Gender. All references within this Agreement to a specific pender, include the other, :
SIGNATURES
Secured Party accepts ail signatures in accord with the Uniform Commercial Code and acknowledges Debtor's signature as representative

UTUTE LIGNE Uy Lad WSs

_ WILLIE LIGHTSY HI, DEBTOR, a Legal Entity Kale’ab Djed Ka’Anpu EL Secured Party, aMAl

   

 

See attached: Schedule A

Maryland — a
. }ss. ACKNOWLEDGEMENT
Baltimore County }

For the purpose of verification only, on the@’7/ day of ¢Zéu.- 2ty 20017 Kale’ab Djed Ka Anpu El personally appeared before me and.
proved to me on the basis of satisfactory evidence to be the person whose name is subscribed hereto and acknowledged to me that he or
she executed the same. Subscribed before me this day. Witness 5 my band and seal this27 day of <JArwesef 2097

 

NOTARY SIGNA AGE
Private and non-negotiable between the parties 5 eee Page W_ of 4
WILLIE - Le Kale’ab Died
DEBTOR: LIGHTSYIE =. Tee poo ade? ‘Secured Party: : Ka Anpu Ei
L : * , &
: anand K

: _ Note a jen. _ OTR? AA4
oo : state ot etesionE
Ex +f) Case 1:21-cv-01504-ELH Document 1-1 Filed 06/17/21 Page 14 of 17

ee CC {

 

 

 

eee
Zz
ee °
rc
ee <
S
<=
UCC FINANCING STATEMENT oe 2 a Fe” 8 5 1 a 8
FOLLOW INSTRUCTIONS a Ni ee w Ss) ow om
-E 2 1 ™~ oN “ - ‘ m™m ow
A, NAME & PHONE OF CONTACT AT FILER (optiona!} 2 CO a oo * ; * &
Kaleab Ka Anpu El 4434490515 = wii ' =
B. E-MAIL CONTACT AT FILER (optional) Wn Qf
wlightsy @gmail.com “wu © o
C. SEND ACKNOWLEDGMENT TO: (Name and Address) a no a a
iw Mm q . # *+ wv
[ Kaleab Ka Anpu El ~|E° + & BS @ ys
; Dn 8 sg 2 ¢* z
1800 E. Northern Pkwy Suite 28046 - 3 ow 8S . 4
us st 2 a Oo fc Po rt 4
| ofa sg 2 834 8S 8&8 8
| Baltimore, MD 21239 | ee § gp teat de Ba &
THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY

 

 

 

1. DEBTOR'S NAME: Provide only one Debtor name (ia or 1b) (use exact, full name; do not omit, modify, or abbreviate any part of the Debtor's name): d any part of the Individual Debtor's
name will not fit in line 1b, leave all of Hem 1 blank, check here oO and provide the Individual Debtor information in item 10 of the Financing Statement Addendum (Form UCC1Ad)}

 

qa. ORGANIZATION'S NAME

WILLIE LIGHTS Y It

 

 

 

OR 1b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)HNITIAL(S) SUFFIX
te. MAILING ADDRESS ciITy STATE |POSTAL CODE COUNTRY
1800 £. Northern Pkwy Suite 28046 Baltimore MD (21239 us

 

 

 

 

 

2. DEBTOR'S NAME: Provide onty one Debtor name (2a or 2b) {use exact, full name: do not omit, modify, or abbreviate any part of the Debtor's name): if any part of the Individual Debtor's
name will not fit in fine 2b, leave all of item 2 blank, check here oO and provide the individual Debtor information in tam 10 of the Financing Statement Addendum (Form UCC 7Ad)

 

 

 

 

2a. ORGANIZATION'’S NAME
OR 2b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(SINITIAL (5) SUFFIX
2c. MAILING ADDRESS Cliy STATE [POSTAL CODE COUNTRY

 

 

 

 

 

3. SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY}: Provide only one Secured Party name (3a or 3b}
Ja. ORGANIZATION'S NAME

 

 

 

3b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(SINITIAL{S} SUFFIX
Ka Anpu Kale‘ab Djed El
36, MAILING ADDRESS CITy STATE |FOSTAL CODE COUNTRY
1117 Greenmount Ave Baltimore MB | 21202 US

 

 

 

 

 

4. COLLATERAL: This financing statement covers the following collateral:

— NOTICE: in accordance with USC - Property — This is the entry of the Debtor in the Commercial
Registry as a transmitting utility and the following property is hereby registered in the same as a
public notice of a commercial transaction: Certificate of Live Birth # 145-87-063437; Employer
identification #231492638; UCC Contract Trust Account #70060100000108504488-231492638; All
property is accepted for value and is exempt from Levy. Adjustment of this filing is from Public Policy
HJR-192 of June 5, 1933, Public Law 73-10 and MD CODE, COM LAW § 1-104. Ali proceeds,
products, accounts, fixtures and the orders therefrom are released to the Debtor to serve as
collateral for the Creditor.

 

 

 

 

5. Check only if applicable and check only one box: Collateral is Lj held in a Trust (see UCC1Ad, item 17 and Instructions) being administered by a Decedent's Personal Representative
6a. Check only if applicable and check only ane box: 6b. Check only if applicable and check onfy one box:

[} Publicrinance Transaction _—([_] Manufactured-Hore Transaction [_} A Debtor is a Transrciting Utlity [_] Agricuturat Lien — [_] Non-uCe Fiting
7. ALTERNATIVE DESIGNATION (it applicabie): in Lessee/Lessor TI Consignee/Consignor LL] SetterBuyer LJ Batee/Bailor C4 Licensee/Licensor

 

6. OPTIONAL FILER REFERENCE DATA:

 

(Rev. 04/20/11)
Case 1:21-cv-01504-ELH Document 1-1 Filed 06/17/21 Page 15 of 17

Ey Pe

Law Offices of .
MARKEY & ORSI
seunen os Markey, til 1426 E. Joppa Road '.° Harford County
arkeporsilaw.com 410) 583 F35 song
Amy M. Orsi rtelophone 10) sebues tte Non-feayae py haree Badly
amy@markeyorsilaw.com Facsimile (410).58 opps! Holder « Searstary af the Treasury
Brooh D. Hailu e-mail: info@marksyanilanc value all reisted andersements ix accordance with
brooh@markeyorsilaw.com website: www markeyonilac can 12 OF fine §, 1933, end Public Law 73-10, Charge my

Personal UCC Contract Trust Account FOOGO O00 I01 G8 504488.
221492628 for the registration fees end command the memory of
the account to charge the same to the Debtor's Order, ot e your ae
Order. Empicyer Identification 4 231492638 = Bond &
55265976 Pre-Paid - Preferred Stodk— Priori
May 2 5, 2021 exempt kaka Lavy ~ Posted: Certifie ed Account

OE} fosaee' Bete SIZ Yy

6225 York Road
Apt, N418
Baltimore, Maryland 21212

  
 

 

Sent via: First-Class Mail on May 25th, 2021. __.\§ (initial)
My Client/Your Landlord: Walker Mews Apartments
Re: NOTICE TO QUIT and VACATE/TERMINATION OF TENANCY

Dear Tenant(s),

I represent your landlord in regards to your tenancy at Premises listed above. This
letter constitutes statutory notice of the termination of your lease and tenancy, effective
July 31, 2021 (“Effective Date”). This termination action is brought under MD Code,
Real Property, § 8-402.1 and being instituted as a result of you, your household
members, and/or guest violations of Sections 6, 10(b), 13, 14, 19, and 24 of your -
Residential Lease Agreement. Based upon the lease violations further described below
and upon this notice, you should vacate the Unit and return the keys to management on or
before the above Effective Date.

Your lease and tenancy are hereby terminated for the following reasons:

1. Persons not listed on your lease as authorized residents are illegally residing in
your unit.

2. You have been warned multiple times by management about the fact that you may
not allow other persons to reside in your unit. .

3. During routine inspections, inspectors/management found two twin beds and an
air matters in the unit, suggesting that multiple people are residing and
 

74

4 Fr Case 1:21-cv-01504-ELH Document 1-1 Filed 06/17/21 Page 16 of 17
K

Walker Mews Apartmenis
6225 York Road
Baltimore, Maryland 21212

Phone: 410-323-8507 Fax: 410-435-7442
TTY: 1-800-735-2258

on

06/8/21 | Condifire {ly Accepted

Johnny Mason
6225 York Road N418
Baltimore, Maryland 21212

RE: Lease Termination Notice
Dear Mr. Mason:

The letter that I received from you was sent to my lawyer’s office and yesterday I received a
response back from them stating that the paperwork that was provided by you to me was not
valid under any circumstances and that the termination date for July 31, 2021 will stand.

So please have all items removed from the premises on this date and turn all keys into the
office. This date is on a Saturday and I will need to have everything in the office by Monday
morning at 9:00 am.

 

Sincerely, ;
Shelia Rig af

Property Manager

Walker Mews Apartments is an Equal Housing Opportunity provider and does not discriminate on the basis of disability in the admission or access to,
or treatment or employment in, its federally assisted programs and activities. A senior executive has been designated to coordinate compliance with
the nondiscrimination requirements contained in the Department of Housing and Urban Development's regulations impicmenting Section 504 (24
CFR, part 8 dated June 2, 1988). You may address your request for review or reconsideration to: Fair Housing Officer, Related Management
Company, LP, 423 W. 35th St, 9th FL. NY, NY 10019, (21 2) 319-1200, N¥ TTY 1-800-662-1220.
Ex*G

Case 1:21-cv-01504-ELH Document 1-1 Filed 06/17/21 Page 17 of 17

6/8/21

Sheila Riggins

Walker Mews Apartments
6225 York Rd

Baltimore, MD 21212

RE: N418

On lune 8, 2021, | received a notice from your office. A copy of the notice marked “Conditionally
Accepted" is attached to this letter.

in your notice, several claims were made against the facts and evidence previously sent to your office. 1 -
conditionally accept these claims upon receiving proof of claim, under penalty of perjury, that Walker
Mews Apartments has the capacity, under law, to collaterally attack the facts and evidence previously
sent to your office, properly rendered and properly brought solely for the purpose of public notification
and execution, and then come into this dispute and attack it on a collateral basis. | also conditionally
accepts these claims upon receiving proof of claim, under penalty of perjury, that the Baltimore City
District or Circuit Court has subject matter jurisdiction invoked to hear a collateral attack made by
Walker Mews Apartments. Furthermore, | conditionally accept your claims upon receiving proof of
claim, under penaity of perjury, that this.notice containing a-collateral attack does not violate the Full
Faith and Credit Clause, the Contract clause, the Reserved Powers clause, and the Due Process and Equal
Protection clause of the US Constitution. Lastly, | conditionally accept the response upon receiving proof
of claim, under penalty of perjury, that this notice does not violate 18 USC 242 of Federal Law. Based on
the response made by Walker Mews Apartments, the principles of res judicata, stare decisis, and the
aforementioned clauses and Federal law, | clearly believe that no such evidence exists.

Furthermore, Walker Mews Apartments has willfully failed and refused to dispute, rebut, or even
acknowledge the facts and evidence previously sent to your office. Walker Mews Apartments has not
raised a claim of a due process violation, fraudulent facts or evidence, or a lack of jurisdiction as far as
settlement is concerned. Without receiving proof of claim, under penalty of perjury, !am entitled to
judgment by jaw.

For the following reasons, | am requesting Walker Mews Apartments provide proof of claim under
penalty of perjury. If no proof of claim is provided, lam requesting that Walker Mews Apartments
rescind the Notice to Quit and refrain from making anymore collateral attacks based on the principle of
estoppel. , .

Thank you for your time and consideration.

mest

Johnny Mason
6225 York Rd #N418
Baltimore, MD 21212
